As filed with the Securities and Exchange Commission on January 11, 2013 1933 Act File No. 033-46924 1940 Act File No. 811-06618 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 60 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 62 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS EQUITY FUNDS (Exact Name of Registrant as Specified in Charter) 55 Broadway New York, New York 10006 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Equity Funds 55 Broadway New York, New York 10006 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on January 31, 2013, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS EQUITY FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for First Investors Income Funds and First Investors Equity Funds is incorporated herein by reference to Post-Effective Amendment No. 57 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on November 15, 2012, accession number 0000898432-12-001206 (“PEA No. 57”) Statement of Additional Information for First Investors Equity Funds is incorporated herein by reference to PEA No. 57 Part C – Other Information is incorporated herein by reference to PEA No. 57 Signature Page Explanatory Note This Post-Effective Amendment No. 60 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until January 31, 2013, the effectiveness of the registration statement for First Investors Equity Income Fund (formerly, First Investors Value Fund), filed in Post-Effective Amendment No. 57 on November 15, 2012, pursuant to paragraph (a) of Rule 485 of the 1933 Act.No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly causedthis Post-Effective Amendment No. 60 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Edison, and the State of New Jersey, on the 11th day of January 2013. FIRST INVESTORS EQUITY FUNDS By:/s/ Derek Burke Derek Burke President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 60 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Derek Burke President January 11, 2013 Derek Burke /s/ Joseph I. Benedek Treasurer January 11, 2013 Joseph I. Benedek /s/ Susan E. Artmann Trustee January 11, 2013 Susan E. Artmann* /s/ Mary J. Barneby Trustee January 11, 2013 Mary J. Barneby* /s/ Charles R. Barton, III Trustee January 11, 2013 Charles R. Barton, III* /s/ Stefan L. Geiringer Trustee January 11, 2013 Stefan L. Geiringer* /s/ Arthur M. Scutro, Jr. Chairman of the Board January 11, 2013 Arthur M. Scutro, Jr.* And Trustee /s/ Mark R. Ward Trustee January 11, 2013 Mark R. Ward* *By:/s/ Mary Carty Mary Carty (Attorney-in-Fact)
